In re Joe John Nicolosi, Administrator of the Estate of Patricia Ann Nicolosi, applying for supervisory writs of mandamus, cer-tiorari, prohibition and review. Twenty-first Judicial District Court, Parish of Livingston. No. 32,077. First Circuit Court of Appeal. No. 82-CW-1043.
Granted. The trial court’s denial of relator’s motion to proceed with his appeal in forma pauperis is reversed. The motion is granted. Relator, unable to pay the costs of court because of poverty and lack of means, will be permitted to prosecute his appeal without paying prospective court costs in advance or as they accrue and without paying the unpaid portion of accrued and outstanding court costs. La.C.C.P. art. 5181.